Citation Nr: 0005030	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  98-02 156 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for leg stiffening or 
tightening due to an undiagnosed illness.  

2.  Entitlement to service connection for blurry vision and 
photophobia due to an undiagnosed illness.  

3.  Entitlement to service connection for fatigue due to an 
undiagnosed illness.  

4. Entitlement to service connection for choking on food due 
to an undiagnosed illness.  

5.  Entitlement to service connection for urinary frequency 
due to an undiagnosed illness. 

6.  Entitlement to service connection for excessive 
sweating/night sweats due to an undiagnosed illness.

7.  Entitlement to service connection for abnormal white 
blood cell count due to an undiagnosed illness.

8.  Entitlement to service connection for a skin disorder due 
to an undiagnosed illness.

9.  Entitlement to service connection for male pattern 
baldness due to an undiagnosed illness.

10.  Entitlement to service connection for a psychiatric 
disorder due to an undiagnosed illness.

11.  Entitlement to service connection for headaches due to 
an undiagnosed illness.  

12.  Entitlement to an evaluation in excess of 10 percent for 
chronic gastritis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from January 1991 to June 
1991. From January 22 to May 17, 1991 he served in Southwest 
Asia.  He also had three months and eight days of prior 
active service.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Detroit Regional Office (RO).  

? In an October 1992 rating decision, the RO, in part, 
denied the appellant's claims of service connection 
for tinnitus and chronic gastritis.  The RO 
established service connection for gastritis, 
evaluated at 10 percent disabling, in an August 1993 
rating decision.  The Board granted service 
connection for tinnitus in an October 1996 decision 
and the RO assigned a noncompensable evaluation in an 
October 1996 rating decision.  The appellant 
expressed disagreement with the evaluations assigned 
to each of these disabilities.  Thereafter, the 
appellant perfected an appeal as to the claim for a 
higher evaluation for gastritis, which was remanded 
by the Board in October 1996.  However, as to the 
tinnitus claim, the RO issued to the appellant a 
supplemental statement of the case in October 1999 
and properly informed him that to perfect an appeal 
he had to respond within 60 days.  The record 
includes no communication from the appellant 
subsequent to October 1999 and only two statements 
from his representative, neither of which discussed 
the tinnitus claim.  Thus, in the absence of a 
substantive appeal concerning this issue, the Board 
does not have jurisdiction over the claim seeking a 
higher evaluation for tinnitus.  

? In a September 1997 rating decision, the RO denied 
the appellant's claim of service connection for 
headaches due to an undiagnosed illness.  He 
disagreed with the determination and this appeal 
ensued.  

? In a March 1999 rating decision, the RO denied the 
appellant's claims of service connection for leg 
stiffening or tightening, blurry vision and 
photophobia, fatigue, choking on food, urinary 
frequency, excessive sweating/night sweats, abnormal 
white blood cell count, a skin disorder, male pattern 
baldness, and a psychiatric disorder, all due to an 
undiagnosed illness.  He disagreed with the 
determinations and this appeal ensued.  

In April and June 1999 statements, the appellant requested a 
hearing before a local hearing officer at the RO so that he 
could provide testimony as to his claims concerning 
manifestations of an undiagnosed illness.  The RO scheduled a 
hearing in September 1999.  However, the appellant did not 
appear for the hearing.  


FINDINGS OF FACT

1.  No competent evidence has been submitted linking the 
post-service findings of leg stiffening or tightening to an 
undiagnosed illness.

2.  No competent evidence has been submitted linking the 
post-service findings of blurry vision and photophobia to an 
undiagnosed illness.  

3.  No competent evidence has been submitted linking the 
post-service findings of fatigue to an undiagnosed illness.  

4.  No competent evidence has been submitted linking the 
post-service findings of choking on food to an undiagnosed 
illness.  

5.  No competent evidence has been submitted linking the 
post-service findings of urinary frequency to an undiagnosed 
illness. 

6.  No competent evidence has been submitted linking the 
post-service findings of excessive sweating/night sweats to 
an undiagnosed illness.

7.  No competent evidence has been submitted linking the 
post-service findings of abnormal white blood cell count to 
an undiagnosed illness.

8.  No competent evidence has been submitted linking the 
post-service findings of a skin disorder to an undiagnosed 
illness.

9.  No competent evidence has been submitted linking the 
post-service findings of male pattern baldness to an 
undiagnosed illness.

10.  No competent evidence has been submitted linking the 
post-service findings of a psychiatric disorder to an 
undiagnosed illness.

11.  No competent evidence has been submitted linking the 
post-service findings of headaches to an undiagnosed illness.  


CONCLUSIONS OF LAW

1.  The claim of service connection for leg stiffening or 
tightening due to an undiagnosed illness is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The claim of service connection for blurry vision and 
photophobia due to an undiagnosed illness is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

3.  The claim of service connection for fatigue due to an 
undiagnosed illness is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

4.  The claim of service connection for choking on food due 
to an undiagnosed illness is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

5.  The claim of service connection for urinary frequency due 
to an undiagnosed illness is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991). 

6.  The claim of service connection for excessive 
sweating/night sweats due to an undiagnosed illness is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

7.  The claim of service connection for abnormal white blood 
cell count due to an undiagnosed illness is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

8.  The claim of service connection for a skin disorder due 
to an undiagnosed illness is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

9.  The claim of service connection for male pattern baldness 
due to an undiagnosed illness is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

10.  The claim of service connection for a psychiatric 
disorder due to an undiagnosed illness is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

11.  The claim of service connection for headaches due to an 
undiagnosed illness is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The appellant contends that he incurred an undiagnosed 
illness disorder manifested by a series of symptomatology, 
including leg stiffening or tightening, blurry vision and 
photophobia, fatigue, choking on food, urinary frequency, 
excessive sweating/night sweats, abnormal white blood cell 
count, a skin disorder, male pattern baldness, a psychiatric 
disorder, and headaches, as a result of his Persian Gulf 
service.  

The service medical records are silent as to any complaints 
or findings of leg stiffening or tightening, blurry vision 
and photophobia, fatigue, choking on food, urinary frequency, 
excessive sweating/night sweats, abnormal white blood cell 
count, a skin disorder, male pattern baldness, a psychiatric 
disorder, and headaches.  

VA examination in July 1992 noted the appellant's complaints 
of headaches. 

VA examination in April 1993 showed some dyspepsia and 
chronic gastritis. 

VA examination in February 1997 showed that the appellant 
complained of intermittent abdominal pain, occasional nausea, 
and excessive bloating since his return from service.  The 
diagnoses included self-limiting symptoms suggestive of 
irritable bowel syndrome and history of gastritis.  

In an undated Gulf War Illnesses Interview Worksheet, the 
appellant reported that he had or had experienced recurring 
severe headaches, fatigue, joint and muscle pain, memory 
loss, recurring rashes, lumps under the skin, depression, 
irritability, night sweats, insomnia, urinary urgency and 
frequency, insomnia, abnormal hair loss, and diarrhea or 
constipation since his return from the Persian Gulf.  He also 
reported that during his service in Southwest Asia, he 
experienced headaches, nausea, diarrhea, and blurry vision or 
photosensitivity.  He also noted that he was subjected to two 
SCUD missile attacks, that he first noticed an uncontrollable 
urge to urinate during his service, and that he was given a 
"mysterious shot" that was not recorded in his medical 
records, after which his symptoms and ailments became greater 
and more frequent.  

The appellant's common-law spouse wrote in a July 1998 
statement that when the appellant returned from service she 
noticed his headaches, startle response, leg muscle 
tightening, hair loss, and sleep disturbances.  

VA chronic fatigue syndrome examination in October 1998 
indicated that the appellant noticed fatigue after returning 
from the Persian Gulf War.  The examiner noted that he denied 
low-grade fever, non-exudative pharyngitis, palpable or 
tender cervical or axillary lymph nodes, generalized muscle 
aches or weakness, and falling asleep on the telephone or 
driving.  The examiner noted that the appellant did complain 
of muscle tightness while walking, depression occasionally, 
falling asleep watching television, and inability to swallow 
causing him to vomit.  The diagnoses included chronic 
fatigue, by history, cause not known; no history of any 
hematological disorder; history of dysphagia, with an upper 
gastrointestinal series showing a small hiatal hernia without 
reflux; no history of narcolepsy or insomnia, with his claim 
of excessive sleepiness, cause not known; moderate 
hypercholesterolemia; and hair loss, most likely male pattern 
baldness.  

VA neurologic examination in October 1998 showed that the 
appellant complained, on his return from service, of marked 
indigestion, tightness of all muscles, difficulty swallowing, 
and recurrent headaches.  Examination revealed the appellant 
to be alert and cooperative, without neurologic or muscular 
impairment.  The diagnosis was migraine headache.  

VA orthopedic examination in October 1998 indicated that the 
appellant complained of tightness in the leg muscles, which 
started in 1992.  Examination of the lower extremities was 
normal.  The diagnosis was subjective complaint of tightness 
of both legs, without objective evidence of any diagnosable 
pathology.  

VA dermatologic examination in October 1998 noted that during 
his service the appellant witnessed oil wells on fire.  It 
was noted that the appellant complained of itching of lesions 
on his arms, chest, groin, thighs, and legs, characterized by 
discomforting blisters lasting about one week.  Examination 
of the chest, arms, back, face, and neck was normal.  The 
diagnosis was bullous disease, by history, possible 
explanations being contact dermatitis, bullous impetigo, or 
urticaria.  

VA psychiatric examination in December 1998 noted that the 
appellant complained of depression, anger, and startle 
reaction.  The diagnoses included adjustment disorder related 
in part to conflict with VA, presumably over this appeal, 
with depressed mood, multiple physical symptoms including 
diarrhea, muscle tightening, and chronic headaches.  

II.  Pertinent Law and Regulation

Service connection may be established by utilizing a 
statutory presumption available only to those who served in 
the Persian Gulf War.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304, 3.317.  VA shall pay compensation to a 
Persian Gulf War veteran who exhibits objective indications 
of chronic disability resulting from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms, provided that such disability: (i) became manifest 
either during active military, naval, or air service in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2001; and (ii) by history, physical examination, 
and laboratory tests, cannot be attributed to any known 
clinical diagnosis.  38 C.F.R. § 3.317.  Compensation shall 
not be paid if there is affirmative evidence that an 
undiagnosed illness was not incurred during active military, 
naval, or air service in the Southwest Asia Theater of 
Operations during the Persian Gulf War or if there was 
affirmative evidence of a supervening condition or if the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

Signs or symptoms which may be manifestations of undiagnosed 
illnesses include, but are not limited to: (1) fatigue; (2) 
signs or symptoms involving skin; (3) headache; (4) muscle 
pain; (5) joint pain; (6) neurologic signs or symptoms; 
(7) neuropsychological signs or symptoms; (8) sign or 
symptoms involving the respiratory system (upper or lower); 
(9) sleep disturbances; (10) gastrointestinal signs or 
symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; or (13) menstrual disorders. 38 C.F.R. 
§ 3.317(b).  

The threshold question that must be resolved with regard to a 
claim is whether the appellant has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  If a claim is not well grounded, then the 
appeal fails as to that claim and the Board cannot assist the 
appellant in any further development of that claim.  Morton 
v. West, 12 Vet. App. 477, 485 (1999).  

A well-grounded claim for compensation under 38 U.S.C. 
§ 1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence of: (1) active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) the manifestation of one or more signs or 
symptoms of undiagnosed illness; (3) objective indications of 
chronic disability during the relevant period of service or 
to a degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  VA O.G.C. 
Prec. Op. 4-99, slip op. at 9-10 (May 3, 1999).  See Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995) (generally description of a well-
grounded claim).  In the absence of any one of these 
elements, a claim for service connection is not well grounded 
and must be denied.  Edenfield v. Brown, 8 Vet. App. 384, 
388-389 (1995).

With respect to the second and fourth elements, evidence that 
the illness is "undiagnosed" may consist of evidence that 
the illness cannot be attributed to any known diagnosis or, 
at minimum, evidence that the illness has not been attributed 
to a known diagnosis by physicians providing treatment or 
examination.  The type of evidence necessary to establish a 
well-grounded claim as to each of those elements may depend 
upon the nature and circumstances of the particular claim.  
For purposes of the second and third elements, the 
manifestation of one or more signs or symptoms of undiagnosed 
illness or objective indications of chronic disability may be 
established by lay evidence if the claimed signs or symptoms, 
or the claimed indications, respectively, are of a type which 
would ordinarily be susceptible to identification by lay 
persons.  If the claimed signs or symptoms of undiagnosed 
illness or the claimed indications of chronic disability are 
of a type that would ordinarily require the exercise of 
medical expertise for their identification, then medical 
evidence would be required to establish a well-grounded 
claim.  With respect to the third element, a veteran's own 
testimony may be considered sufficient evidence of objective 
indications of chronic disability, for purposes of a well-
grounded claim, if the testimony relates to non-medical 
indicators of disability within the veteran's competence and 
the indicators are capable of verification from objective 
sources.  Medical evidence would ordinarily be required to 
satisfy the fourth element, although lay evidence may be 
sufficient in cases where the nexus between the chronic 
disability and the undiagnosed illness is capable of lay 
observation.  VA O.G.C. Prec. Op. 4-99, slip op. at 9-10 (May 
3, 1999). 



III.  Analysis

The first element of a well-grounded claim requires some 
evidence of active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  The service personnel records indicated that the 
appellant served in Southwest Asia from January 22 to May 17, 
1991, thereby satisfying the initial element of a well-
grounded claim.  

The second element requires lay or medical evidence 
manifesting one or more signs or symptoms of undiagnosed 
illness.  The evidence summarized above documents the 
appellant's complaints of leg stiffening or tightening, 
blurry vision and photophobia, fatigue, choking on food, 
urinary frequency, excessive sweating/night sweats, abnormal 
white blood cell count, a skin disorder, male pattern 
baldness, a psychiatric disorder, and headaches.  These noted 
complaints correspond with signs or symptoms that may be 
manifestations of undiagnosed illnesses, thereby satisfying 
the second element of a well-grounded claim. 

The third element of a well-grounded claim requires evidence 
of objective indications of chronic disability during the 
relevant period of service or to a degree of disability of 
10 percent or more within the specified presumptive period.  
The evidence summarized above does not include any objective 
indications of blurry vision and photophobia and an abnormal 
white blood cell count.  Similarly, the October 1998 VA 
orthopedic examination indicated that there was no objective 
evidence of any pathology involving leg stiffening or 
tightening.  Thus, the claims of service connection for 
abnormal white blood cell count, blurry vision and 
photophobia, and leg stiffening and tightness due to an 
undiagnosed illness fail the third element of a well-grounded 
claim.  

The Board need not analyze in detail the evidence concerning 
objective indications of the other claimed disorders, since 
the record does not satisfy the fourth and final element of a 
well-grounded claim, requiring competent medical evidence 
linking any such current objective indications to an 
undiagnosed illness.  The record is silent as to the etiology 
of any findings suggestive of choking on food, urinary 
frequency, excessive sweating/night sweats, and male pattern 
baldness.  Thus, the claims of service connection for those 
disorders due to an undiagnosed illness are not well 
grounded.  As to the claim concerning a skin disorder, the 
October 1998 VA dermatologic examination included three 
possible explanations for the appellant's complaints, 
including contact dermatitis, bullous impetigo, or urticaria.  
Thus, the examiner did not link any findings of a skin 
disorder to an undiagnosed illness.  Similarly, the December 
1998 VA psychiatric examination found that an adjustment 
disorder manifested the appellant's response to his physical 
complaints and to his perceived conflict with VA, presumably 
over this appeal.  Again, the examiner did not link any 
findings of a psychiatric disorder to an undiagnosed illness.  
Finally, the October 1998 VA neurologic examination 
characterized the appellant's complaints of headaches as 
migraine and did not link them to an undiagnosed illness.  
Thus, the claims of service connection for choking on food, 
urinary frequency, excessive sweating/night sweats, male 
pattern baldness, a skin disorder, headaches, and a 
psychiatric disorder are not well grounded.  

As to the claim of service connection for fatigue, the 
October 1998 VA chronic fatigue syndrome examination noted 
that the cause of this disorder was not known, thus 
apparently linking the complaints and findings of fatigue to 
an undiagnosed illness.  However, the record does not include 
objective evidence indicating that the appellant's fatigue 
was manifest to a degree of 10 percent or more.  Chronic 
fatigue syndrome is rated under criteria set forth at 
38 C.F.R. § 4.88b, Diagnostic Code 6354, which provides for a 
10 percent evaluation for debilitating fatigue, cognitive 
impairments (such as inability to concentrate, forgetfulness, 
confusion), or a combination of other signs and symptoms that 
wax and wane but result in periods of incapacitation of at 
least one but less than two weeks total duration per year, 
or; symptoms controlled by continuous medication.  The 
evidence of record, and specifically the October 1998 VA 
examination, does not indicate that the fatigue noted is 
debilitating, causes cognitive impairment, or requires use of 
continuous medications.  Therefore, with respect to the claim 
of service connection for fatigue due to an undiagnosed 
illness, the evidence of record does not satisfy the third 
element of a well-grounded claim.  

For the reasons discussed above, the claims are not well 
grounded and VA cannot assist the veteran in further 
development of the claim.  38 U.S.C.A. § 5107(a); Morton, 
12 Vet. App. at 485.  Although where claims are not well 
grounded VA does not have a statutory duty to assist the 
claimant in developing facts pertinent to the claim, VA may 
be obligated under 38 U.S.C.A. § 5103(a) to advise a claimant 
of evidence needed to complete the application.  This 
obligation depends upon the particular facts of the case and 
the extent to which VA has advised the claimant of the 
evidence necessary to be submitted with a VA benefits claims.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  

In this case, the RO fulfilled its obligation under § 5103(a) 
in the July 1998 and May 1999 statements of the case in which 
the appellant was informed that the reason for the denial of 
the claim was the lack of evidence linking the appellant's 
complaints to an undiagnosed illness.  Furthermore, by this 
decision, the Board is informing the appellant of the 
evidence which is lacking and that is necessary to make the 
claim well grounded.  

When the Board addresses in its decision a question that has 
not been addressed by the RO, in this case well groundedness, 
it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board finds that the appellant has been accorded 
ample opportunity by the RO to present argument and evidence 
in support of his claim.  Any error by the RO in deciding 
this case on the merits, rather than being not well grounded, 
was not prejudicial to the appellant.


ORDER

Entitlement to service connection for leg stiffening or 
tightening due to an undiagnosed illness is denied.  

Entitlement to service connection for blurry vision and 
photophobia due to an undiagnosed illness is denied.  

Entitlement to service connection for fatigue due to an 
undiagnosed illness is denied.  

Entitlement to service connection for choking on food due to 
an undiagnosed illness is denied.  

Entitlement to service connection for urinary frequency due 
to an undiagnosed illness is denied. 

Entitlement to service connection for excessive 
sweating/night sweats due to an undiagnosed illness is 
denied.

Entitlement to service connection for abnormal white blood 
cell count due to an undiagnosed illness is denied.

Entitlement to service connection for a skin disorder due to 
an undiagnosed illness is denied.  

Entitlement to service connection for male pattern baldness 
due to an undiagnosed illness is denied.

Entitlement to service connection for a psychiatric disorder 
due to an undiagnosed illness is denied.

Entitlement to service connection for headaches due to an 
undiagnosed illness is denied.  




	(CONTINUED ON NEXT PAGE)

REMAND

The claim of entitlement to an evaluation in excess of 10 
percent for chronic gastritis is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); that is, it is not 
inherently implausible.  See Drosky v. Brown, 10 Vet. App. 
251, 254 (1997); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (contention of an increase in disability severity 
renders claim well grounded).  VA has a statutory obligation 
to assist the appellant in the development of facts pertinent 
to the claim.  38 U.S.C.A. § 5107(a).  

With respect to the claim of entitlement to an evaluation in 
excess of 10 percent for chronic gastritis, the appellant's 
most recent examination concerning that disability was in 
February 1997, three years ago.  The Board is not required, 
pursuant to its duty to assist to remand solely because of 
the passage of time since the preparation of an otherwise 
adequate examination report.  An exception exists to this 
general rule exists to the extent that the appellant asserts 
that the disability in question has undergone an increase in 
severity since the time of the examination.  VA O.G.C. Prec. 
Op. 11-95, slip op. at 10 (Apr. 7, 1995).  In this case, the 
appellant has so asserted, and the claim for an increased 
evaluation will be remanded to the RO for development.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA is required 
to afford a contemporaneous medical examination where 
examination report was approximately two years old); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

The case is REMANDED for the following development:

1.  The RO should request that the 
appellant supply the names and addresses 
of any individuals or treatment 
facilities that have treated him for 
chronic gastritis since February 1997, 
and the dates of such treatment.  After 
securing any necessary releases, the RO 
should obtain complete clinical records 
of such treatment and associate them with 
the claims folder.  

2.  The RO should schedule the appellant 
for an examination to determine the 
nature and severity of his chronic 
gastritis.  The claims folder and a copy 
of this REMAND must be made available to 
the physician for review in conjunction 
with the examination.  The pertinent 
history concerning the service-connected 
condition should be obtained, and all 
necessary tests and studies should be 
accomplished.  The report of examination 
should contain a detailed account of all 
manifestations of the disabilities found 
to be present.  

3.  When the aforementioned development 
has been completed, the RO should review 
the record to ensure it is in compliance 
with this REMAND.  If not, the RO should 
undertake remedial action before 
returning the claim to the Board.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  

On completion of the development requested, to the extent 
possible, the RO should again review the record.  If the 
benefit sought on appeal remains denied, the appellant and 
his representative should be furnished a supplemental 
statement of the case and given an opportunity to respond.  
The case should then be returned to the Board.  He has the 
right to submit additional evidence/argument on the matter 
the Board has remanded to the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

